           EXHIBIT
              7



Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 1 of 11
                                           Electrolux
                                   PERFORMANCE IMPROVEMENT PLAN
Dote:     November 8, 2019

To:          Jobbie Flowe rs

From:        Kopal Rawat

CC:      Human Resources Business Partner
         Employee Personnel File

Re:      Performance Improvement Plan

Based on our recent performance discussions, effective 11/08/2019 you will be on a
Performance Improvement Plan. The goal of this plan is to elevate your performance to a
level that is fully satisfactory. The key measurements, of the plan will include improvements
in:




1.    Energy - Delivers Results, Leading O thers
      Producing good quality work and showing drive to exceed expectations on the tasks assigned
      to him.

         •     Jobble Flowers has been continuously showing low drive to work on projects defined by
               the IT Department. It is important for Jobbie to understand that he Is the team leader for
               Application Support team and any task or project associated to the team comes under
               his responsibility. He must take the initiative to gain full understanding of the project scope
               and maintain the determination to complete them in agreed time.

                   o   Expectations:




      Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 2 of 11
                                      Electrolux
                     o   Assigned project/tasks ore to be completed on time following the defined
                         process and priorities.
                     o   Continuously share updates with manager and project manager (if any) in
                         project and 1:1 meetings. Updates to also be included in weekly status
                         reports.
                     o   Build and maintain enthusiasm In team members.
                     o   Lead by example - Assign Service Now Incidents and requests on daily basis
                         and complete them within SLA.
                     o   Help and guide team members to achieve their goals.
                     o   Maintain a positive attitude towards completing assigned tasks.
                     o   Create documentation on Change Management process, CAB cadence
                         (global and NA) and Change Request monitoring. Share these documents
                         with NA CAB Leaders and Ops & Delivery Managers. This should be
                         completed by 11/15.
                     o   Update/Review aforementioned documents periodically with other NA CAB
                         Leaders.
                     o   Train other CAB team members to facilitate CAB meetings. This should be
                         completed by 11/22.
                     o   Establish rotation of CAB responsiblllties among CAB leaders for meeting
                         facilitation, revlewal of documents and revlewal of change requests. This
                         should be completed by 11/22.

     Due Date: On-going with discussions on specific details to be held at weekly check-in on PIP.


2.   Agility - Acumen, Judgement
     Analyzing and adapting to situations and people quickly in a changing and challenging
     environment. This includes having a positive attitude towards new assignments, unknown
     situations and recovering quickly from setbacks.

        •   Jobbie Flowers Is expected to demonstrate tenacity and focus to reach assigned goals
            and overcome obstacles. This includes but not limited to problem-solving, managing
            complex and large amounts of information. He is expected to timely convey the
            information to his manager and relevant teams by providing clear justification for
            decisions that are made.

                o   Expectations:
                       • Analyze and adapt to different people and situations, remaining
                          composed during ambiguity.
                       • Engage with team members without getting defensive a nd displaying
                          Impatience during difficult discussions and email exchanges.
                       • Share information with team members and manager in non-aggressive
                          manner.
                       • Involve his manager in the discussion regarding escalation and
                          prioritization.
                       • identify opportunities for continuous improvement within application
                          portfolio/repetitive tasks.
                       • Discuss action items with manager to seek approvals prior to execution
                          of new tasks.



     Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 3 of 11
                                       Electrolux
     Due Dote: On-going with discussions on specific details to be held at weekly check-in on PIP.


3.   Openness - Cross-Collaboration & Growth - Coaching Others
     Promoting collaboration and communicating openly and proactlvely.

        •   Jobble Flowers needs to act in accordance with our core competences and
            demonstrate all associated behaviors on a regular basis. Improvement in integration
            with the regional team providing positive support, communicating effectively with the
            team, demonstrating Initiative to identify/develop each team member and improve
            synergy between the regional and global teams.

            o   Expectations:
                   • Treat others with respect.
                   • Attend all required meetings and trainings.
                   • Encourage collaboration and open feedback within the team. Solicit
                      feedback and follow up with an action plan.
                   • Create documentation or knowledge base articles to facilitate training and
                      cross collaboration on process, applications, meeting cadence and
                      communication.
                   • Delegate his tasks by taking approval from his manager.
                   • Respond to/address management questions/concerns in timely manner.
                   • Provide opportunities to others to put their view point during discussions.
                   • Provide weekly status reports to manager every week Friday. It should be in
                      the following format:
                          • Project/tasks
                          • Status
                          • Specific action items that you have worked on that week
                          • Future milestone dates
                   • Include manager on all vendor and customer communication.
                   • Inform manager on any new projects/tasks that are directly assigned to him
                      from other departments, to receive approval and prioritization.

     Due Date: On-going with discussions on specific details to be held at weekly check-In on PIP

The duration of the Performance Improvement Plan will be 90 days. We will have monthly
reviews to measure your progress on this plan. At each of these reviews you will be expected
to provide a one-page overview of your progress on each element of the plan. The
scheduled dates for these reviews will be forwarded to you under separate cover.

The completion date for this plan is 02/07/2020 at which time I will assess your progress in
meeting the goals in the plan and make a final determination as to what further action, if any,
is appropriate. Failure to successfully complete this plan may result In reassignment or
termination.

It is up to you to make the commitment to address these issues. We are prepared to do
whatever is reasonable to assist you in achieving your goals, but the ultimate responsibility is
yours. Let's work together to make this happen.




     Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 4 of 11
                                      Electrolux
The 90-day period of this plan should not be construed as a guarantee of employment for
this period. Should your performance show further deterioration or should business
conditions warrant, your employment might be terminated prior to the end of the 90-day
performance improvement plan. You will be expected to show immediate and sustained
improvement in the areas listed above. Failure to improve and sustain improvement will result
In further disciplinary action up to and Including termination.

If you have any questions about this plan, please contact me and/or contact HR
Representative

Manager

Human Resources

I acknowledge that I hove read and understand this performance improvement plan and
have receiz co
             .· py.


Emplo;YL-~--                                         Date ___   Ltjt:p!li_q__

    ~L              -clu.r~




    Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 5 of 11
                                                      Electrolux
 Follow-up Reviews

 t month Review              Date of Review:                             Select Appropriate Action to be Take.lll
 12/05/2019                                 status of
 DescrJ12tJon of Perfw:maw:.e.              Performance:                 D    Employee has achieved the required
 (including areas to be improved if the PIP                                  improvement and is to be removed from
 is to continue beyond this review):        1D                               the PIP.
                                                                         D    Employee has not yet achieved the
                                                                             required improvement described above
                                                  2   □                      as of this 30 day review, but progress is
                                                                             being made. It is recommended that this
                                                  3   ■                      PIP continue for another 30 days.
                                                                         ■   Employee has completed 30 days on this
                                                                             PIP and has not achieved the required
                                                  4   □                      improvement as outlined. Recommended
                                                                             action:

                                                      Remaining Issues
Ene.rg~
1. Assigned project/tasks are to be completed on time following the defined process and priorities.
       a. CAB tasks were not completed on time. Multiple reminders were sent regarding the same.
               i. Reminder was sent on 11/15 one-on-one meeting. Followed by an email with meeting minutes
                  on 11/15
              ii. Reminder was sent on 11/22 (follow up email post one-on-one meeting on 11/22)
             iii. Reminder was sent on 12/6
       b. Supplier Web Migration - User Stories
               i. Jobbie was required to deliver 6 user stories at the end of Nov and did not meet the deadline
              ii. Jobbie was then assigned 10 more user stories with priorities on 11/2 5. He did not work on
                  them based on the priority assigned.
2. Lead by example - Assign Service Now incidents and requests on daily basis and complete them within SLA.
       a. Jobbie only assigned 1 incident on 11/11. He was required to assign tickets to himself and work on
          them on daily basis.- This has not been done.
       b. Jobbie was r eminded to self-assign and resolve more ServiceNow tickets on 12/2 follow-up email but
          there has been no progress.




Agility - Acumen, Judgement
3. Jobbie Flowers is expected to demonstrate tenacity and focus to reach assigned goals and overcome
   obstacles. This includes but not limited to problem-solving, managing complex and large amounts of
   information.
       a. Writing user stories for Supplier Web is progressing very slowly and is not meeting expectations.
           Multiple corrections, training material and coaching have been provided but still the user stories do
           not meet expectation .




                         Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 6 of 11
Classified as Internal
                                                  Electrolux
                   i. User Story 1295 - Terms & Conditions Tab
                         1. Feedback provided on 11/6. No update has been made since
                  ii. User Story 296 - C.1.4 Announcements
                         1. Feedback provided on 11/6. Has not been updated based on the feedback and is also
                             not is in the expected format.
                 iii. Multiple coaching and training material provided
                         1. Email on 10/23
                          2. Under comments section for User Story 1300 - Approval of User Access Request
                         3. Feedbacks provide on 11/6 with User Story 1295 (Terms & Conditions Tab) and 296
                             (C.1.4 Announcements)
            b. CAB documentation and rotation
                   i. Discussed format when PIP was initiated on 11/8
                  ii. Discussed on 11/15 one-on-one meeting. Followed by an email with meeting minutes on 11/15.
                 iii. Discussed in email on 11/19
                 iv. Jobbie conveyed that CAB documentation and rotation was completed but CAB rotation was
                      not established. Discussed this with him in an email on 12/ 4




Openness - Cross-Collaboration & Growth - Coaching Others
4. Respond to/address management questions/concerns in timely manner.
       a. Brenda's email - has not responded to the questions asked in the email.
               i. Original email - 11/19; Subject : Follow-up
              ii. Brenda sent a reminder email on 11/22
            iii. Kopal reviewed it on 12/2 one-on-one. Followed by in the meeting minutes sent on 12/3
       b. Kopal's email on information needed for exchanging MSDN licenses with Ravi
               i. Original email was sent on 12/3 for the information to be sent EOD.
              ii. Reminder was sent again on 12/5 and information was requested asap
5. Provide weekly status reports to manager every week Friday.
       a. Jobbie is not meeting expectations for details required in the status report.
               i. Discussed format when PIP was initiated on 11/8
              ii. Discussed format in 11/15 one-on-one meeting and was reminded in the follow-up email as
                  well.
            iii. Discussed in email that was sent by Brenda on 11/19
             iv. Discussed in email on 11/21 sent by Kopal
              v. Discussed in 11/22 on-on-one
             vi. Discussed in 12/2 one-on-one
6. Include manager on all vendor and customer communication.
       a. Email to THO regarding MPLS Circuit
               i. 12/3
              ii. 12/ 4
            iii. 12/5



                         Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 7 of 11
Classified as Internal
                                                     Electrolux

             b.    Email to THO regarding spec sheet
                         i.   12/4@ 9:47AM




                          Manager Signature:                                                Employee
                                        Signature:



                    Definition of Performance Status: 1 = Exceeds expectations of plan to date; 2 = Meets
                                                 expectations to date;
                   3 = Failing to meet expectations of plan to date; 4 = Too soon to determine performance
                                                              trend




                         Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 8 of 11
Classified as Internal
                                                            Electrolux
 Follow-up Reviews

 2 month Review                Date of Review:                                 Sele.cLAµi;u:o.priate Action to be Tak~
 01/22/2020                                             Status of
 Description of Performance                             Performance:           D    Employee has achieved the required
 (including areas to be improved if the PIP                                        improvement and is to be removed from
 is to continue beyond this review):        1               D                      the PIP.
                                                                               D    Employee has not yet achieved the
                                                                                   required improvement described above
                                                        2   □                      as of this 30 day review, but progress is
                                                                                   being made. It is recommended that this
                                                       !3   ■                      PIP continue for another 30 days.
                                                                               ■   Employee has completed 30 days on this
                                                                                   PIP and has not achieved the required
                                                        4   □                      improvement as outlined. Recommended
                                                                                   action:

                                                            Remaining Issues
 Energy
 1. Assigned project/tasks are to be completed on time following the defined process and priorities.
       a. January work items were assigned to Jobbie on 01/07/2020. This consisted of user stories with
           priorities. Jobbie worked on #3 priority user story rather than priority #1 and did not consult the
           manager before doing so. The failure to adhere to priorities assigned by manager has been addressed
           multiple times prior to and throughout the duration of the performance improvement plan.
 2. Lead by example - Assign Service Now incidents and requests on daily basis and complete them within SLA.
       a. Jabbie has 10 tickets assigned since 12/05/2019
               i. For reference, there are four team members on this team. The other team members worked
                   on 26, 34, 34 tickets each during this same time period.
              ii. 12/22/19 - 7 tickets created due to SC0M alert
                       1. These are system generated tickets .
                       2. Process is to investigate the issue, resolve and provide comments, status update,
                                    closing notes in the ticket.
                                 3. No closing notes added to show how and if the tickets were addressed.
                         iii. 01/07/2020 - INC4643392
                                 1. Was closed before actual resolution
                         iv. 01/07/2020 - INC4643440
                                 1. Created the ticket on my suggestion. Attended the meeting and created a demand
                                 2. List of Supplier names was requested as a follow up from the meeting and I have not
                                    received it yet.
                          v. 01/07/2020 - INC4651646
                                 1. Closed the ticket.
                                 2. Based on information in Service Now shows that end user's question (asked post
                                    resolving status) has not been addressed.




                         Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 9 of 11
Classified as Internal
                                                   Electrolux
 Agility - Acumen. Judgement
 1.   Jobbie Flowers is expected to demonstrate tenacity and focus to reach assigned goals and overcome
      obstacles. This includes but not limited to problem-solving, managing complex and large amounts of
      information.
           a. January work items were assigned to Jobbie on 01/07/2020. Jobbie provided a status report on
               01/10/2020 with 1 user story completed. No progress was reported on any other work item.
2.    Jobbie is expected to timely convey the information to his manager and relevant teams by providing clear
      j ustification for decisions that are made
           a. On 01/10/2020 follow-up meeting:
                   i. Jobbie was asked to provide details on time spent from 01/07/2020 - 01/10/2020. He was
                      not able to provide any clear justification on that and mentioned that he was catching up his
                      emails for 4 days.
                  ii. Jobbie was also asked how many hours it took him to work on the user story - Receiving
                      Appointment. He was not able to provide an estimate. For reference, it takes on average 1-2
                      hours to write a user story.


openness - Cross-collaboration & Growth - coaching,_Q_the.cs
 1.    Respond to/address management questions/concerns in timely manner.
          a . Jabbie did not inform management of his absence on Tuesday, 12/17/19
                   i. Friday, 12/13/19@ 9:18 am - Kopal sent message to her team to inform them of her
                      upcoming vacation time and to confirm that Arthur was covering her managerial
                      responsibilities for the team.
                  ii. Monday, 12/16/19 @ 9:30 am - Arthur sent an email to the team to remind them to keep him
                      informed of their daily status
                 iii. Tuesday, 12/17/19
                          1. @ 10:00 am - Arthur noticed Jobbie was not in the office and asked team members if
                             they had seen him. They informed Arthur that Jabbie was working from home. Jabbie
                             had not notified Arthur.
                          2. @ 10:14 am - Arthur emailed Jobbie reminding him that he has requested daily status
                             from team members the day before and asking why he was not in the office.
                          3. @ 12:00 pm -Arthur notified Brenda that he still had not heard back fromJobbie.
                          4. @ ~12:10 pm - Brenda called Jabbie. After he answered, she asked why he did not
                             inform management he would not be in the office. He quickly answered that he
                             couldn't talk and would call her back and then hung up.
                          5. @ ~12:35 pm - Jabbie returned call to Brenda.
                          6. She asked why he did not inform Arthur that he would not be in the office. Jobbie
                             stated that he was working from home. Brenda explained that we do not have a work
                             from home policy and that communication to management is required in any case.
                          7. Jobbie said that he had emailed Arthur, which he had not. In between the two calls
                             between Jabbie and Brenda, @12:30, Jabbie forwarded Arthur an email that he said
                             was in draft.
                         8 . Brenda expressed again that t he issue is that he did not communicate and get
                             approval from management.




                         Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 10 of 11
Classified as Internal
                                                     Electrolux
                         9. Jobbie said that he would come into the office, but Brenda explained that wasn't
                             required and tried to express that the concern being addressed was his lack of
                             communication to management.
                         10. @ 12:54 pm - Jobbie emailed Arthur stating that he was coming to the office because
                             Brenda had informed him that he wasn't eligible for work from home.
                         11. @ 1:24 pm - Brenda emailed Jobbie confirming that she did not advise him to come to
                             the office, but was addressing his lack of communication to management as all
                             employees are required to report their absences to management.
            b. Kopal sent an email to Jobbie on 12/18 requesting meeting minutes from the daily stand ups while
               she was absent. He has not responded to date.

                          Manager Signature:                                                Employee
                                        Signature:



                    Definition of Performance Status: 1 = Exceeds expectations of plan to date; 2 = Meets
                                                 expectations to date;
                   3 = Failing to meet expectations of plan to date; 4 = Too soon to determine performance
                                                              trend




                         Case 3:20-cv-00517-RJC-DCK Document 13-19 Filed 06/30/21 Page 11 of 11
Classified as Internal
